DETAILED ACTION
The restriction requirement mailed on 11/18/2021 is withdrawn. 
Claims 4 and 20 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
Claims 1-9 and 11-20 are pending.
Claims 1-9 and 11-20 are rejected.

Election/Restrictions
Upon further consideration of claims 4 and 20, given claims 4 and 20 are directed to claim 1 which contains allowable subject matter as set forth on page 7 of the Office action, the previous election of species mailed 11/18/2021 is withdrawn from the record.  Claims 4 and 30 are now rejoined as set forth below.
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62537167, filed 07/26/2017 and PCT/US2018/043696, filed 07/25/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 1-5, 11-12, 14-15, 17 and 19 are objected to because of the following informalities:  
Claim 1, line 7; claim 2, line 1; claim 4, lines 1 and 2; claim 11, lines 2 and 3, claim 12, line 3, and claim 17, line 1, recite a phrase “the catalyst”. To ensure 

Claim 1, line 8, recites a phrase “the sulfided catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the sulfided inactive hydroconversion catalyst”.

Claim 3, line 2, recites a phrase “the hydrocarbon”.  To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the hydrocarbon”.

Claim 4 is missing a period at the end of the claim. 
 
Claim 5, line 1, recites a phrase “the temperature difference”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “a temperature difference”.

Claim 11, line 3, recites a phrase "the material" in lines 3.  To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the hydrocarbon containing material”.


Claim 14, line 2, recites a phrase “the sulfur containing compound”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the sulfur-containing compound”.

Claim 15, line 3, recites a phrase “carbonization”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the carbonization”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the unsulfided hydroconversion catalyst/solid hydrocarbon containing material mixture" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation refers to a mixture of the inactive hydroconversion catalyst with the solid hydrocarbon containing material. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 2-9 and 11-20, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 3 recites the limitation "the mixture" in line 1.  It is unclear what “the mixture” is referred to, e.g. the mixture of the inactive hydroconversion catalyst and the solid hydrocarbon obtained in step (a) or the mixture of the inactive hydroconversion catalyst and the solid hydrocarbon after sulfiding in step (b), etc. The examiner interprets the limitation refers to a mixture of the inactive hydroconversion catalyst with the solid hydrocarbon containing material obtained in step (a).


Claim 5, line 2 recites a phase “the catalyst”. However, it is unclear what the phrase refers to, i.e., the inactive hydroconversion catalyst in the step (a), or the inactive hydroconversion catalyst in step (b), etc. The examiner interprets the phrase refers to the inactive hydroconversion catalyst in the step (a). Interpretation is speculative. Clarification is requested.

Claim 7 recites the limitation "the melted hydrocarbon containing material" in lines 1-2.  The examiner interprets claim 7 depending on claim 3, instead of depending on claim 2, given claim 3 is the first claim reciting melting a hydrocarbon containing material. Clarification is requested.

Claim 7 recites the limitation "the pores" in lines 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation refers pores.

Claim 7 recites the limitation "the unsulfided hydroconversion catalyst" in lines 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation a metal oxide support, and the claim also recites preferably alumina (Al2O3), titania (TiO2), or silica (SiO2) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	

Allowable Subject Matter
18.	Claims 1-9 and 11-20 would be allowable if rewritten or amended to overcome claim objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The present claims 1-9 and 11-20 would be allowable over the “closest” prior art Dufresne et al., US 6,417,134 (Dufresne) (provided in IDS received on 01/24/2020).
Dufresne discloses a process for the ex-situ presulfuration (i.e., ex-situ of a hydroconversion processing unit) of a catalyst for the hydroconversion of hydrocarbons in the presence of hydrogen and of at least one sulfurated compound, it is characterized in that the 
However, Dufresne does not disclose or suggest the hydrocarbon compound is a solid hydrocarbon containing material. In contrary, Dufresne discloses the hydrocarbon compound is chosen from the group constituted by the liquid hydrocarbons (Dufresne, column 2, lines 6-7).
Thus, it is clear that Dufresne does not disclose or suggest the present invention. 

	
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732